Citation Nr: 0827723	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  07-17 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for vestibulopathy, to 
include hearing loss and tinnitus affecting the right ear.

2.  Entitlement to service connection for vestibulopathy, to 
include hearing loss and tinnitus affecting the left ear.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and an observer




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active service from February 1971 to February 
1973 and from August 2004 to February 2005.  The veteran also 
had a period of active duty deployment from October 15, 2003 
to November 18, 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied service connection for 
vestibulopathy, to include hearing loss and tinnitus.

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) at a travel Board hearing held in May 2008.  A 
copy of the hearing transcript is associated with the record.

The claim of entitlement to service connection for 
vestibulopathy, to include hearing loss and tinnitus 
affecting the left ear being remanded is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

The weight of the competent evidence as to whether the 
veteran has vestibulopathy, to include hearing loss and 
tinnitus affecting the right ear is at least in relative 
balance.




CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, 
vestibulopathy, to include hearing loss and tinnitus 
affecting the right ear was incurred as a result of service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide that 
pertains to the claim.  38 C.F.R. § 3.159, as amended, 
73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the veteran with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  

Prior to the initial adjudication of the veteran's claim for 
service connection in April 2006, the RO sent the veteran 
letters, dated in June 2005 and March 2006, which satisfied 
the duty to notify provisions.  Thereafter, in letters dated 
in February 2007 and May 2008, the veteran was informed of 
how a disability rating and effective date would be assigned 
should service connection be granted.  Accordingly, the Board 
concludes that the notice obligations set forth in sections 
7105(d) and 5103A of the statute have been fulfilled in this 
case.

The Board also concludes that VA's duty to assist has been 
satisfied.  38 U.S.C.A. § 5103A.  The veteran's service 
medical records and private medical records and statements 
dated through December 2006 are on file.  The veteran has at 
no time referred to records that he wanted VA to obtain or 
that he felt were relevant to the claim that VA has not 
obtained on his behalf.  Moreover, in addition to obtaining 
all relevant medical records, the veteran provided testimony 
at a travel Board hearing held in May 2008.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case (as to the claim be decided herein), the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

Without further addressing whether the notice and development 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been satisfied in the present case, it is the 
Board's conclusion that this law does not preclude the Board 
from adjudicating the issue involving vestibulopathy, to 
include hearing loss and tinnitus affecting the right ear.  
This is so because the Board is taking favorable action with 
respect to this claim as will be explained herein.  As such, 
this decision poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).  In light of the favorable 
disposition, that is, the grant of service connection, 
further discussion here of compliance with the VCAA to 
include the duty to assist is not necessary.



Factual Background

In March 2005, the veteran submitted an original application 
for VA compensation benefits, seeking service connection for 
hearing loss and tinnitus, claimed as secondary to an 
infection contracted while on active duty deployment from 
October 15, 2003 and November 18, 2003.  

The veteran's service medical records (SMRs) include the 
results of an audiogram dated October 4, 2003.  On the 
authorized audiological evaluation pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
10
LEFT
0
5
0
5
30

Private medical records included in the SMRs show that by 
April 2004, the veteran's right ear hearing was significantly 
impaired.  

When evaluated in August 2004 prior to enlistment for the 
veteran's period of service from August 2004 to February 
2005, on the authorized audiological evaluation pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
50
5
65
85
LEFT
0
5
0
5
25

An entry dated in late August 2004 indicated that the veteran 
had a sudden severe shift in right ear hearing.  The file 
contains an occupational illness report indicating that the 
veteran's problems started with an upper respiratory 
infection in early 2004, which apparently resulted in 
impaired hearing.  In February 2005, the veteran was 
medically restricted from flying due to hearing loss and was 
discharged from service that month.  

The file contains a private medical evaluation conducted by 
Dr. M. in January 2004.  At that time, the veteran complained 
of a one month history of right ear hearing loss as well as 
having symptoms of disequilibrium and mild vertigo.  It was 
reported that this had been treated with decongestants and 
amoxicillin without improvement.  An audiogram revealed 
moderate/severe right sensorineural hearing loss with poor 
speech recognition in the right ear.  Prednisone was 
recommended and MRI studies of the head to rule out CP angle 
pathology were to be scheduled.  

The veteran was seen by Dr. M. for a follow-up appointment in 
April 2004, having completed a regimen of Prednisone.  An 
audiogram revealed severe right sensorineural hearing loss 
with poor speech recognition in the right ear and good 
hearing acuity in the left ear.  It was noted that the 
veteran was also experiencing some mild disequilibrium and 
tinnitus.  An impression of right sensorineural hearing loss, 
no improvement with Prednisone was made.  It was noted that 
MRI studies of the brain were normal.  The doctor mentioned 
that a viral etiology was suspected.

The veteran was seen by Dr. J. in May 2004.  The history 
indicated that the veteran had been in good health until 
February 2004 when he experienced an acute onset of reduction 
in right ear hearing acuity as well as symptoms of 
disequilibrium and vertigo.  An assessment of asymmetric 
sensorineural hearing loss with vestibulopathy and a negative 
MRI scan was made. 

A medical report of Dr. C. dated in July 2004 is also 
included in the record which indicates that the veteran had 
developed vertigo and right-sided hearing loss about 6 months 
previously.  The report stated that the ears were normal 
otoscopically and that neurological evaluation was 
unremarkable.  Audiometric evaluation revealed profound 
hearing loss in the right ear.  The doctor opined that the 
veteran had suffered from some kind of severe insult to the 
right inner ear which had resulted in some permanent hearing 
loss and had probably affected his vestibular mechanism.  

The file includes a medical statement dated in February 2005 
authored by the veteran's private doctor, Dr. D.  The doctor 
stated that the veteran suffered from permanent right-sided 
hearing loss associated with vertigo, caused by a viral 
illness he contracted while on active duty in the fall of 
2003.

The file contains an aero-medical summary of the veteran 
dated in April 2005 prepared for signature by a USAF flight 
surgeon (the report on file does not actually contain this 
signature).  The report indicated that the veteran was an 
aerovac medical technician who was found to have asymmetric 
hearing loss in August 2004 during an annual military flight 
physical examination.  It was reported that the veteran first 
noticed this problem in about March 2004 and that treating 
physicians believed this to be most likely of viral etiology.  

The veteran underwent a private medical evaluation in July 
2005, giving a history of acoustic trauma secondary to 
aircraft and gun range noise while serving in the USAF.  He 
reported a gradual onset of hearing loss with right ear 
tinnitus occurring over a 3 months period.  On the authorized 
audiological evaluation pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
110
115
105
100
110
LEFT
5
10
5
15
30

Average puretone air conduction thresholds for the 1000, 
2000, 3000, and 4000 hertz frequencies was 107.5 in the right 
ear and 15 in the left ear.  Speech audiometry revealed 
speech recognition ability of 0 percent in the right ear and 
100 percent in the left ear.

The examiner opined that left ear hearing loss was at least 
as likely as not secondarily related to acoustic trauma 
sustained during service in the USAF, and noted that there 
was no tinnitus in the left ear.  It was further opined that 
hearing loss and tinnitus in the right ear were of viral 
etiology which occurred during service.  

From January to March 2006 the veteran received private 
treatment for mild high frequency sensorineural hearing loss 
of the left ear, and no hearing acuity in the right ear.  
These records show that he was fitted for hearing aids in 
both ears.   

The file includes a second medical statement dated in March 
2006 authored by the veteran's private doctor, Dr. D.  The 
doctor stated that she had evaluated the veteran in March 
2004 for symptoms of echoing in the right ear, initially 
thought to represent Eustachian tube dysfunction, until it 
persisted and progressed to complete right sensorineural 
hearing loss associated with some vertigo.  It was noted that 
the veteran described the onset of his symptoms as starting 
in the fall of 2003 while he was on active duty.  In 
statement dated in December 2006, Dr. D. opined that there 
was a greater than 51% chance that the veteran's complete 
right sensorineural hearing loss associated with vertigo was 
contracted while on active duty.  

On file are administrative records and a DD 214 Form which 
verifies that the veteran was deployed for a period of active 
duty extending from October 15, 2003 to November 18, 2003.  

The file also contains 2 statements both dated in March 2008 
from military comrades of the veteran's and both attesting 
that the veteran had experienced symptoms of and/or was 
treated for dizziness and symptoms of a head cold in March 
2004.  

The veteran presented testimony at a travel Board hearing 
held in May 2008.  He indicated that during a deployment 
extending for about 6 weeks between October and November 
2003, he experienced some symptoms consistent with a head 
cold and gastrointestinal problems.  He stated that during 
that time his mission was air medical evacuation between 
Germany, Iraq and Afghanistan.  He testified that shortly 
after this deployment he noticed decreased hearing, with 
vertigo and tinnitus, particularly affecting the right side.  




Legal Analysis

The veteran maintains that he developed hearing loss and 
tinnitus secondary to an illness contracted while on active 
duty deployment between from October 15, 2003 and November 
18, 2003.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b). 
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests organic 
disease of the nervous system, to include hearing loss and 
tinnitus, to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.  In this case, the presumption is applicable to 
the veteran's period of service extending from August 2004 to 
February 2005, but not to the period of his active service 
deployment from October to November 2003.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160. 

In this case, the Board observes that there are some gaps in 
the objective evidence, most notably the file does not 
contain complete medical records for the portion of the 
veteran's active service/deployment extending from October 
15, 2003 to November 18, 2003.  However, in spite of this, 
the Board finds that the evidentiary record as it stands is 
complete enough to render a partial decision in this case 
(i.e. as to the right ear symptomatology) and notes that the 
veteran's statements and testimony, are deemed both credible 
and competent as to matters particularly critical in this 
case and serve to fill the gaps in the objective evidence of 
record, as will be further discussed herein.  

Critical to the success of this claim, is evidence which 
supports the contention that that the veteran suffered from 
some kind of illness such as a virus or infection during his 
deployment from October 15, 2003 to November 18, 2003, which 
subsequently resulted in symptoms including right ear hearing 
loss, tinnitus, and dizziness/disequilibrium.  In this 
regard, the Board notes that there is no medical record 
documenting the occurrence of any sort of illness during the 
October/November 2003 time frame.  However, the veteran has 
provided consistent statements and testimony to the effect 
that an illness, in the nature of an infection or virus, 
occurred during his deployment within the October to November 
2003 time frame.  The veteran can attest to factual matters 
of which he had first-hand knowledge, e.g., experiencing pain 
in service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  In this case, the Board finds that the 
veteran's account of a viral illness or infection sustained 
during the October to November 2003 time frame is credible, 
consistent with medical information recorded subsequently and 
within his competency to make.  

The question then is whether it appears that there is an 
etiological relationship between an infection/viral type 
condition which manifested during October/November 2003 and 
the subsequent development of right ear hearing loss, 
tinnitus and vestibulopathy.  The clinical evidence as to 
this matter is almost entirely favorable to the veteran's 
claim.  Upon audiological testing conducted in October 3, 
2003, prior to the veteran's deployment, there was positively 
no right ear hearing loss manifested in any frequency.  
However, private medical records dated as early as early 
January 2004, just about 7 to 8 weeks after the veteran's 
period of deployment, document complaints of a one month 
history of right ear hearing loss as well as symptoms of 
disequilibrium and mild vertigo and an audiogram done at that 
time revealed moderate/severe right sensorineural hearing 
loss with poor speech recognition in the right ear.  The time 
frame of these symptoms at least suggests that some 
illness/injury/event occurred around the time of the 
veteran's period of deployment. 

Moreover, the file contains several medical opinions linking 
an illness, likely viral, occurring during the deployment 
period/fall of 2003 with the subsequent development of right 
ear hearing loss and symptoms of right ear tinnitus and 
dizziness/disequilibrium.  Medical opinions to this effect 
were provided by: Dr. M. (April 2004); Dr. D. (February 2005, 
March 2006, and December 2006) and upon private medical 
evaluation conducted in July 2005.  The Board finds that this 
evidence includes competent medical opinions which are based 
on a credible account of the veteran's service and post-
service history and points out that there is essentially no 
contrary opinion on file.  

In summary, the clinical evidence establishes a current 
diagnosis of vestibulopathy, to include hearing loss and 
tinnitus affecting the right ear which has been etiologically 
linked by competent evidence to the veteran's period of 
active service/deployment from October 15, 2003 and November 
18, 2003.  Accordingly, all elements necessary to establish 
service connection have been met.  In short, the Board finds 
the weight of the positive and negative evidence to be at 
least in approximate balance.  Unless the preponderance of 
the evidence is against a claim, it cannot be denied.  
Gilbert, 1 Vet. App. at 49.  In this case, the preponderance 
of the evidence is not against the service connection claim 
for vestibulopathy, to include hearing loss and tinnitus 
affecting the right ear.  Thus, without finding error in the 
RO's action, the Board will resolve all reasonable doubt in 
the veteran's favor and conclude that service connection is 
warranted for vestibulopathy, to include hearing loss and 
tinnitus affecting the right ear.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  The claim is granted to this extent.


ORDER

Entitlement to service connection for vestibulopathy, to 
include hearing loss and tinnitus affecting the right ear, is 
granted.


REMAND

Before addressing the merits of the remaining service 
connection claim for vestibulopathy, to include hearing loss 
and tinnitus affecting the left ear, the Board finds that 
additional development of the evidence is required.

Essentially, the difficulty in this case arises from the fact 
that the veteran clearly manifests problems with the right 
ear (related to service) to include tinnitus and hearing loss 
meeting the threshold requirements for a hearing loss 
disability under 38 C.F.R. § 3.385; however, the same cannot 
be said of the left ear, which to this point has not 
demonstrated a hearing loss disability meeting the threshold 
requirements of 38 C.F.R. § 3.385.  For the purpose of 
applying the laws administered by VA, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 
40 decibels or greater; or when the auditory threshold for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, or 
4,000 Hertz is 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).  

When the veteran underwent a private medical evaluation in 
July 2005, he did not manifest left ear hearing loss meeting 
the threshold requirements of 38 C.F.R. § 3.385.  
Nevertheless, the examiner opined that left ear hearing loss 
was at least as likely as not secondarily related to acoustic 
trauma sustained during service in the USAF, and noted that 
there was no tinnitus in the left ear.  Subsequently, from 
January to March 2006 the veteran received private treatment 
for mild high frequency sensorineural hearing loss of the 
left ear, but no audiographic data is on file to establish 
whether that diagnosed left ear hearing loss met the 
threshold requirements of 38 C.F.R. § 3.385 at that time.  

The Board points out that the veteran's original service 
claim was actually for bilateral hearing loss and tinnitus 
(without reference to vestibulopathy), so it is possible that 
service connection could be established for left ear hearing 
loss associated with acoustic trauma in service (as opposed 
to being of viral etiology) should the threshold requirements 
of 38 C.F.R. § 3.385 be met establishing a left ear hearing 
loss disability.  

In disability compensation (service-connection) claims, VA 
must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  
In this case, as regards the left ear claim, there is an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability and 
there is insufficient competent medical evidence on file for 
VA to make a decision on the claim.  Accordingly, the veteran 
should be scheduled for VA examinations to obtain a medical 
nexus opinion concerning the etiology of any currently 
manifested left ear hearing loss and related symptomatology. 

However, it is important for the veteran to understand that 
while his left ear hearing may not be as good as it once was, 
in order to be considered for service connection for hearing 
loss he must currently have a certain level of hearing loss 
per the specific requirements of this VA regulation.  
However, recent evidence suggests that he may now meet these 
threshold minimum requirements of § 3.385 to consider the 
extent of his hearing loss a disability by VA standards.  
Therefore, based on this evidence and the Court's recent 
decision in McLendon, a VA medical examination and opinion 
are also needed to determine whether he now satisfies these 
threshold minimum requirements of § 3.385 and, if he does, to 
determine whether his current left ear hearing loss and any 
related symptomatology is attributable to his military 
service, to include as due to acoustic trauma or otherwise.

Accordingly, these claims are REMANDED for the following 
development and consideration:

1.  Arrange for the veteran to undergo a 
VA audiology examination to determine 
whether he currently has left ear hearing 
loss as defined by VA regulation, 
38 C.F.R. § 3.385.  He is hereby advised 
that failure to report for his scheduled 
VA examination, without good cause, may 
have adverse consequences on this claim.  
The examination should include any 
diagnostic testing or evaluation deemed 
necessary to include audiometric testing 
and speech recognition testing using the 
Maryland CNC Test.  The examiner should 
also address whether the veteran has 
symptoms of left ear tinnitus, 
dizziness/vertigo or disequilibrium.

The claims file, including a complete 
copy of this remand, must be made 
available for review of the veteran's 
pertinent history.  Based on the test 
results and review of the claims file, 
and it should first be determined if the 
veteran has sufficient left ear hearing 
loss to meet the threshold minimum 
requirements of 38 C.F.R. § 3.385.  If 
so, the examiner should indicate whether 
it is at least as likely as not the 
veteran's currently manifested left ear 
hearing loss disability, and any related 
symptomatology, such s tinnitus, 
dizziness/vertigo or disequilibrium , if 
shown, is the result of his military 
service - to include consideration of: 
any acoustic trauma he may have sustained 
from excessive noise exposure; an 
infection or virus which apparently 
occurred during an active duty deployment 
from October to November 2003, or whether 
such hearing loss and additional 
symptomatology might be secondary to 
currently service-connected 
vestibulopathy, to include hearing loss 
and tinnitus affecting the right ear.

2.  Thereafter, readjudicate the service 
connection claim for vestibulopathy, to 
include hearing loss and tinnitus 
affecting the left ear.  If the claim is 
not granted to the veteran's 
satisfaction, send him and his 
representative another SSOC and give them 
an opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of this 
remaining claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


